Name: Commission Regulation (EC) No 1480/97 of 28 July 1997 on the issue of import licences for certain products processed from sour cherries originating in the Republics of Bosnia-Herzegovina and Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: political geography;  international trade;  tariff policy;  foodstuff;  plant product
 Date Published: nan

 29 . 7 . 97 EN Official Journal of the European Communities No L 200/43 COMMISSION REGULATION (EC) No 1480/97 of 28 July 1997 on the issue of import licences for certain products processed from sour cherries originating in the Republics of Bosnia-Herzegovina and Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia ex 0811 90 39 , 0811 90 75, ex 0812 10 00 , 2008 60 51 , 2008 60 61 , 2008 60 71 and 2008 60 91 originating in Bosnia-Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia shall contain one of the following indica ­ tions:  ExenciÃ ³n del derecho ad valorem  Reglamento (CE) n ° 70/97  Fritagelse for vÃ ¦rditold  forodning (EF) nr. 70/97  Wertzollfrei  Verordnung (EG) Nr. 70/97  Ã ÃÃ ±Ã »Ã »Ã ±Ã ³Ã ® Ã ±ÃÃ  Ã Ã ¿Ã ½ ad valorem Ã ´Ã ±Ã Ã ¼Ã   Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  ­ Ã ¼Ã Ã  ( Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 70/97  Exemption from ad valorem duty  Regulation (EC) No 70/97  Exemption du droit ad valorem  rÃ ¨glement (CE) n0 70/97  Esenzione dal dazio ad valorem  regolamento (CE) n . 70/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 70/97 of 20 December 1996 concerning the arrangements applic ­ able to imports into the Community of products origin ­ ating in the Republic of Bosnia-Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia and to imports of wine originating in the Republic of Slovenia ('), as amended by Regulation (EC) No 825/978 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EC) No 1921 /95 of 3 August 1995 laying down detailed rules for the applica ­ tion of the system of import licences for products processed from fruit and vegetables and repealing Regula ­ tions (EEC) No 2405/89 and (EEC) No 3518/86 C), as last amended by Regulation (EC) No 2427/95 (4), lays down that import licences are required for , among other things , products processed from sour cherries falling within CN codes ex 0811 90 19 , ex 0811 90 39 , 0811 90 75, ex 0812 10 00 , 2008 60 51 , 2008 60 61 , 2008 60 71 and 2008 60 91 ; Whereas the second subparagraph of Article 6 ( 1 ) of Regulation (EC) No 70/97 provides that the ceiling of 19 800 tonnes fixed the abovementioned products in Annex D of that Regulation shall be administered by the issuing of the import licences provided for for the products concerned; whereas the granting of preferences should be linked to the issue of specific licences; Whereas the measures should be taken automatically and very rapidly as soon as the demand for licences reaches the limits of the quantity available ; whereas the Commis ­ sion should be enabled to take the necessary measures; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Veget ­ ables ,  Vrijgesteld van het douanerecht ad valorem  Veror ­ dening (EG) nr. 70 /97  IsenÃ §Ã £o dos direitos ad valorem  Regulamento (CE) n ? 70/97  Vapautus arvotullista  asetus (EY) N:o 70/97  Befrielse fran vÃ ¤rdetull  fÃ ¶rordning (EG) nr 70/97 At the request of the interested party, this indication shall be added to licences issued before the entry into force of this Regulation and not yet used . Article 2 Where the quantities for which import licence applica ­ tions are submitted for the products and origins referred to in Article 1 reach the ceilings set in Annex D to Regu ­ lation (EC) No 70/97, the Commission shall take the measures necessary to avoid quantities imported at the preferential rate exceeding that platform .HAS ADOPTED THIS REGULATION: Article 1 Section 24 of import licences for products processed from sour cherries falling within CN codes ex 0811 90 19 , Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1997 . (') OJ No L 16, 18 . 1 . 1997, p. 1 . I1 ) OJ No L 119 , 8 . 5 . 1997, p. 4 . 0 OJ No L 185 , 4 . 8 . 1995, p. 10 . h) OJ No L 249, 17 . 10 . 1995, p. 12 . No L 200/44 EN Official Journal of the European Communities 29 . 7 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1997 . For the Commission Franz FISCHLER Member of the Commission